                        IN THE UNITED ST ATES DISTRICT COURT
                      FOR THE SOUTHERN DISTRICT OF NEW YORK

UNITED STATES OF AMERICA                            )
                                                    )
                                                                                USDCSDNY
                                                    )
                                                    )                           DOCUMENT
                                                    )      18 CR 620            ELECTRONI CALLY FILED
                V.
                                                     )
                                                     )
                                                                                DOC#:    ---~---,---
                                                                                DATE FILED:  / / ~ 4 / ::it)
                                                     )                                                    I   I


MUNISH SOOD                                          )



                                            ORDER

                    AND NOW, this 22. NI   day of    Jc:t..,r1,: . , 2020, the bail posted on behalf of
Defendant IS HEREBY ORDERED returned to Defendant's wife, Anita Sood, who originally


 posted the bail.



                                                                BY THE COURT:



                                                                 Honorable Kimba M. Wood
                                                                 Judge, United States District Court




                                                    -1-
